Citation Nr: 0923259	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  98-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as a residual of a closed head injury.

2.  Entitlement to service connection for a neck disorder, to 
include as secondary to a service-connected disability.

3.  Entitlement to a rating in excess of 20 percent for 
status post anterior cruciate ligament (ACL) injury, left 
knee with surgical repair.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the left knee from 
January 22, 1999, to August 8, 2005, and in excess of 40 
percent from August 9, 2005, forward.

5.  Entitlement to a rating in excess of 10 percent for DJD 
of the right knee from January 22, 1999, to August 8, 2005, 
and in excess of 40 percent from August 9, 2005, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to 
September 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

A June 2006 Board decision denied the Veteran's claim for 
service connection for a bilateral foot disability.  This 
decision remanded claims concerning the effective dates and 
assigned evaluations for right wrist and gastrointestinal 
disabilities in order that the Veteran could be sent a 
statement of the case with regard to those claims.  The RO 
sent the Veteran the required statement of the case in July 
2008.

In a June 2009 informal hearing presentation, the Veteran's 
representative asserted that a September 2008 statement from 
the Veteran should be considered a substantive appeal, in 
lieu of a VA Form 9, with respect to claims concerning the 
effective dates and assigned evaluations for right wrist and 
gastrointestinal disabilities.  This matter is referred to 
the RO for appropriate action.

In a statement dated in April 2007, the Veteran expressed 
disagreement with the effective date of the award of a total 
rating based on individual unemployability (TDIU).  The 
current record does not confirm that the Veteran has been 
awarded TDIU.  Accordingly, this matter is referred to the RO 
for appropriate action.

The issues related to increased ratings for left and right 
knee disabilities, and the issue of service connection for a 
neck disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a cognitive disorder due to head trauma 
during service and he has a depressive disorder secondary to 
service-connected disability.


CONCLUSION OF LAW

A psychiatric disorder, to include a cognitive disorder and a 
depressive disorder, was incurred as a result of service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

As the veteran's claim for psychiatric was granted, the 
duties have been met. 

II.  Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for arthritis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  See 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service connected disease or injury; or, for any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progression of 
the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b)); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Psychiatric Disorder

The Veteran asserted at his August 2002 hearing that he 
experiences depression and a cognitive disorder due to boxing 
in the service.  The Veteran reported that he was knocked out 
a few times.  The Veteran testified that he had undergone VA 
medical testing and it had been determined that his 
psychiatric condition was probably due to boxing in the 
military. 

The Veteran's service treatment records indicate that the 
Veteran engaged in boxing during his military service.  A 
June 1982 service treatment record notes that the Veteran had 
been seen two months previously for boxer's fracture.

The Veteran was provided a VA examination in March 1988, less 
than seven months after discharge from service.  The Veteran 
reported swelling and stiffness in the hands, which he 
attributed to boxing while in service.

On VA examination in June 1991, the Veteran reported that he 
was on a boxing team for several years during service.

VA hospitalization summary dated in November 1996 includes 
diagnoses of cognitive disorder and depressive disorder.  It 
was noted that the Veteran had been diagnosed with depression 
in 1995 and that the Veteran was taking Zoloft for treatment.  
It was also noted that on examination in October 1996 the 
Veteran was found to have cognitive impairment and this was 
thought to be due to head trauma from boxing.

On VA examination in March 1997 the diagnoses included 
depressive disorder and cognitive disorder.  The examiner 
opined that the Veteran's cognitive disorder was due to the 
Veteran's boxing career in the military and he opined that 
the Veteran's depression was due to the Veteran's service-
connected disabilities.

VA outpatient records reveal continued treatment for 
depression.

In this case the Board finds that the Veteran's reports of 
head trauma during service due to participation on a boxing 
team are credible.  The Board notes that there are VA medical 
opinions linking the Veteran's cognitive disorder to his head 
trauma during service and that the March 1997 VA examiner was 
of the opinion that the Veteran had a depressive disorder due 
to his service-connected disabilities.  The Board recognizes 
that on VA examination in August 2005 a VA examiner did not 
find the Veteran to have a current cognitive disorder or a 
current depressive disorder.  The Board notes that in McLain 
v. Nicholson, 21 Vet. App. 319 (2007) the Court held that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication.  In this case, there 
are multiple diagnoses of cognitive disorder and depression 
and such diagnoses span a number of years.  Given the 
multiple VA medical records indicating that the Veteran has a 
cognitive disorder and a depressive disorder, and given the 
VA medical opinions in support of the Veteran's claim, the 
Board finds that the evidence is at least in equipoise that 
the Veteran has psychiatric disability related to service.  
Accordingly, service connection for a psychiatric disorder, 
to include a cognitive disorder and a depressive disorder, is 
warranted.  See Gilbert, supra.


ORDER

Service connection for a psychiatric disorder, to include a 
cognitive disorder and a depressive disorder, is granted.


REMAND

The Veteran was granted service connection for left knee 
disability by rating action in May 1988.  He was granted 
service connection for right knee disability by an August 
1991 rating decision.  The Veteran submitted his claim for an 
increased rating for his knee disabilities in November 1996, 
and he perfected his appeal with regard to the ratings 
assigned to his knee disabilities in January 1998.  In June 
2006, the Board remanded the Veteran's claims in order that 
he could be provided proper VCAA notice.  While the Veteran 
was provided VCAA notice with regards to service connection, 
the Veteran was not provided the required notice with regard 
to his increased rating claims.  A remand by the United 
States Court of Appeals for Veterans Claims or the Board 
confers on the claimant the right to compliance with the 
remand orders as a matter of law.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Veteran must be provided 
the required VCAA notice with regard to the bases for 
assigning disability ratings for knee disabilities and the 
required VCAA notice with regard to effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The Board also notes that the Veteran has not had a VA 
examination of the knees since August 2005.  In September 
2008 the Veteran submitted a letter indicating that the 
Veteran thinks that his knee disabilities have increased in 
severity.  Accordingly, the Veteran should be provided with a 
VA examination to determine the current severity of his knee 
disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).

In May 2006 the Veteran submitted medical records from 
Multnomah County Health Department.  A March 2005 record 
states that the Veteran has cervical joint dysfunction 
probably aggravated by gait, secondary to leg braces and 
uneven gait.  The Board notes that the Veteran has 
substantial service-connected disability of the knees.  The 
Board finds that the March 2005 medical record raises the 
issue of entitlement to service connection for a neck 
disability.  In this case a medical opinion should be 
obtained concerning whether the Veteran has a neck disability 
that is caused or aggravated by the Veteran's service-
connected knee disabilities.  38 C.F.R. § 3.159(c)(4).

The RO should obtain the Veteran's VA treatment records dated 
from March 2004 to present.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the knee 
disability claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Obtain the Veteran's VA treatment 
records dated from March 2004 to present.

3.  Arrange for the Veteran to undergo an 
examination to determine the nature and 
severity of impairment from his knee 
disabilities and the nature and etiology 
of any neck disability present.  The 
claims file should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be completed.  The 
examiner's report should set forth range 
of motion studies for the knees and the 
examiner should identify any objective 
evidence of pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  The examiner should 
also provide an opinion as to whether the 
Veteran has any neck disability which is 
caused or aggravated by the Veteran's 
service-connected knee disabilities.  
Reasons and bases for all opinions should 
be provided.

4.  Upon completion of the above requested 
development, reconsider the Veteran's 
claims.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


